STATE OF MICHIGAN

                             COURT OF APPEALS



KELLY RAYMOND,                                                         UNPUBLISHED
                                                                       April 21, 2015
               Plaintiff-Appellee,

v                                                                      No. 318646
                                                                       Wayne Circuit Court
                                                                       Family Division
KEVIN RAYMOND,                                                         LC No. 09-114999-DM

               Defendant-Appellant.


Before: TALBOT, C.J., and MURPHY and GLEICHER, JJ.

PER CURIAM.

        Three years after the finalization of the parties’ divorce, the circuit court granted plaintiff-
mother’s request to modify the 50/50 parenting-time schedule and reduce defendant-father’s time
with their two children. The court failed to make threshold findings regarding the children’s
established custodial environment and the impact of the new parenting-time schedule. The court
stated grounds “warrant[ing]” modification, but failed to connect those findings to a proper-
cause or best-interest analysis. We therefore remand to the circuit court to conduct a continued
hearing based on up-to-date information, after which the court must make specific findings.

                                         I. BACKGROUND

        The parties’ 2010 consent judgment of divorce provided, “[T]he parties will share
parenting time on a 50/50 basis, on a rotating bi-weekly schedule.” The parents enjoyed
parenting time on alternating weekends and had custody for part of each school week. In
January 2013, plaintiff-mother sought court modification of this schedule and requested a
reduction in defendant’s parenting time. She alleged that the couple’s preteen daughter was
afraid of her father and suffered anxiety as a result of travelling between households. Plaintiff-
mother accused defendant of consuming alcohol during parenting time, often to excess, and
driving while intoxicated with the children in the car. Plaintiff notified the court that defendant
had been convicted of driving while intoxicated 13 years earlier. Plaintiff also raised concerns
about incidents of erratic and volatile behavior on defendant’s part.

       At the referee hearing on plaintiff’s motion, defendant admitted that he does “drink a
couple beers here and there, but that’s normal and legal.” The referee ordered defendant to
submit to an alcohol assessment with Lannie McRill, a substance abuse assessment professional.


                                                  -1-
Defendant complied. The referee imposed an alternating weekend parenting time schedule in the
meantime.

        During the assessment, defendant self-reported moderate alcohol consumption, admitted
drinking to excess on occasion, and denied ever driving with the children while intoxicated.
Defendant even conceded to more excessive alcohol use while going through the divorce
process. McRill opined: “Based on the procedures in this evaluation and the data available an
alcohol disorder was not identified, however, episodic periods of binge alcohol use is noted.”
McRill recommended “[a]n extended period of alcohol monitoring . . . to further evaluate Mr.
Raymond’s alcohol consumption during parenting time.” McRill described defendant’s “alcohol
use profile” as “a frequent alcohol consumer, who enjoys imbibing, is prone to moderate his
alcohol intake and on occasion willfully binge[] consumes alcohol.” McRill recommended that
defendant refrain from all alcohol use during parenting time and submit to random alcohol
testing for a 12-month period.

        The referee continued the hearing after submission of McRill’s report. A letter from the
daughter’s therapist was presented to the court, indicating that the child was “thriving” under the
new parenting-time schedule. Plaintiff-mother accused defendant of drinking around the
children on St. Patrick’s Day weekend and engaging in a shouting match with his girlfriend in
front of the children on Easter Sunday. Defendant denied the new allegations and emphasized
that the parties’ son expressed a desire to spend more time, not less, with his father. At the
conclusion of the hearing, the referee recommended reducing defendant’s parenting time from
the original award to three weekends a month and Wednesday afternoons, with equal parenting
time over the summer and holidays. The referee’s written recommendation and order continued,
“The balance of the present order remains the same including no alcohol.”

         Plaintiff-mother objected to the referee’s recommendations, asserting that they provided
too little protection against defendant using alcohol in the children’s presence and allowed too
little weekend time for the children with their mother. Following a hearing, the circuit court
ruled that a modification of parenting time was warranted because the mental health of the
parties’ daughter had improved under the modified parenting-time schedule, it was inconvenient
to the children to constantly travel between the two homes, and because defendant could put his
children at risk with his drinking. The court reduced defendant’s parenting time, allowing him
alternating weekends and Wednesdays with the children during the school year. The court also
ordered defendant to refrain from alcohol use beginning 24 hours before parenting time and to
participate in random alcohol screens for a year.

       Defendant now appeals on delayed leave granted. Raymond v Raymond, unpublished
order of the Court of Appeals, entered February 19, 2014 (Docket No. 318646).

                                         II. ANALYSIS

        A circuit court’s parenting-time orders must be affirmed on appeal absent factual findings
against the great weight of the evidence or the commission of “a palpable abuse of discretion or a
clear legal error on a major issue.” Pierron v Pierron, 486 Mich. 81, 85; 782 NW2d 480 (2010).
The first step in considering a requested modification to a parenting-time order is to determine
the children’s established custodial environment. Id. at 85-86. Where the proposed parenting

                                                -2-
time adjustment would alter the established custodial environment, the proponent must present
clear and convincing evidence that the change is in the child’s best interests. Id. at 86. If no
change in the established custodial environment arises, the moving party need only prove by a
preponderance of the evidence that the altered parenting-time schedule promotes the child’s
interests. Shade v Wright, 291 Mich. App. 17, 23; 805 NW2d 1 (2010). And any alteration of the
established custodial environment must be justified by a showing of “proper cause or a change in
circumstances” warranting such change. Dailey v Kloenhamer, 291 Mich. App. 660, 666-667;
811 NW2d 501 (2011).

                      A. ESTABLISHED CUSTODIAL ENVIRONMENT

       The circuit court made no finding regarding the children’s established custodial
environment.

       The custodial environment of a child is established if over an appreciable time the
       child naturally looks to the custodian in that environment for guidance, discipline,
       the necessities of life, and parental comfort. The age of the child, the physical
       environment, and the inclination of the custodian and the child as to permanency
       of the relationship shall also be considered. [MCL 722.27(1)(c).]

This Court has described an established custodial environment as

       one of significant duration in which a parent provides care, discipline, love,
       guidance, and attention that is appropriate to the age and individual needs of the
       child. It is both a physical and a psychological environment that fosters a
       relationship between custodian and child and is marked by security, stability, and
       permanence. [Berger v Berger, 277 Mich. App. 700, 706; 747 NW2d 336 (2008).]

Importantly, “[a]n established custodial environment may exist with both parents where a child
looks to both the mother and the father for guidance, discipline, the necessities of life, and
parental comfort.” Id. at 707.

       The parents shared equal parenting time with the children before the January 2013
modification motion. Therefore, it is likely that the children looked to both parents “for
guidance, discipline, the necessities of life, and parental comfort.” On remand, the circuit court
must make this determination on the record, however.

        The court also made no determination regarding the impact of the parenting-time change
on the children’s established custodial environment. Obviously the amount of time shared
between father and children has been reduced. Yet, the overall impact is not as black-and-white
on the record. It is possible that the modification “will not change whom the child naturally
looks to for guidance, discipline, the necessities of life, and parental comfort,” leaving the
established custodial environment intact. Rains v Rains, 301 Mich. App. 313, 340; 836 NW2d
709 (2013) (quotation marks and citation omitted). The proper evidentiary standard hangs on
this determination. If there is no change in the established custodial environment, plaintiff-
mother bears a much lower burden of proof regarding the children’s best interests. See Shade,
291 Mich. App. at 23. On remand, the circuit court must address the effect of the chosen


                                               -3-
parenting-time modification on the children’s established custodial environment and instruct the
parties regarding their burdens.

                  B. PROPER CAUSE OR CHANGE IN CIRCUMSTANCES

        Regardless of the court’s failure to address the impact of the parenting-time modification
on the children’s established custodial environment, it did cite grounds that could support proper
cause to effectuate a change. Specifically, the court found:

              [A]fter review of [the McRill] report and also the other evidence provided
       to the Court, the Court finds that a modification of the parenting time was
       warranted and is warranted. That there are . . . special circumstances regarding
       the [daughter], she is . . . receiving counseling and she has improved since there
       has been less back and forth parenting time.

                Also . . . in looking at the reasonableness of abuse and neglect of the child
       during parenting time, Court finds that there is enough evidence that there is some
       – the – the drinking of the defendant could put the children at risk, to his inability
       to . . . control his drinking . . . so the court finds that it is warranted to adopt
       Lannie McRill’s recommendation.

               And the Court’s [sic] also considering the inconvenience and burden of
       the children of going back and forth to [sic] much . . . between the parties.

        The burden of proving proper cause or a change in circumstances is also affected by
whether the parenting-time modification would alter the children’s established custodial
environment. “[I]n a case where a modification of parenting time does not alter the established
custodial environment,” “normal life changes” may present “a change of circumstances sufficient
to modify parenting time.” Shade, 291 Mich. App. at 30-31. “Normal life changes” include
things as simple as a growing child’s increased social or extracurricular activity schedule. Id. at
29. If, on the other hand, the circuit court determines that the altered parenting-time schedule
does change the children’s established custodial environment, the more stringent review
applicable to child custody cases applies. Id. at 28-29. Under those circumstances, “proper
cause means one or more appropriate grounds that have or could have a significant effect on the
child’s life to the extent that a reevaluation of the child’s custodial situation should be
undertaken.” Vodvarka v Grasmeyer, 259 Mich. App. 499, 511; 675 NW2d 847 (2003).

       [T]o establish “proper cause” necessary to revisit a custody order, a movant must
       prove by a preponderance of the evidence the existence of an appropriate ground
       for legal action to be taken by the trial court. The appropriate ground(s) should be
       relevant to at least one of the twelve statutory best interest factors, and must be of
       such magnitude to have a significant effect on the child’s well-being. [Id. at 512.]

To show a change in circumstances, “a movant must prove that, since the entry of the last
custody order, the conditions surrounding custody of the child, which have or could have a
significant effect on the child’s well-being, have materially changed.” Id. at 513.



                                                -4-
        The circuit court has already provided the foundation for this analysis. On remand, the
circuit court should affirmatively state the applicable standard of review and place its factual
conclusions into the appropriate legal context.

                          C. BEST INTERESTS OF THE CHILDREN

        Although the standard of review may vary depending on whether the parenting-time
change will affect the children’s established custodial environment, one thing remains constant:
the circuit court must consider whether the change is in the children’s best interests. MCL
722.27a governs the award of parenting time. It mandates that parenting time “be granted in
accordance with the best interests of the child.” MCL 722.27a(1) (emphasis added). In this
regard, the parents enjoy a presumption that it is in the child’s best interests “to have a strong
relationship with both of his or her parents.” Id. As long as this presumption is not disproved,
the court must award parenting time “in a frequency, duration, and type reasonably calculated to
promote a strong relationship between the child and the parent granted parenting time.” Id. In
fact, “[a] child has a right to parenting time with a parent unless it is shown on the record by
clear and convincing evidence that it would endanger the child’s physical, mental, or emotional
health.” MCL 722.27a(3).

        When considering a party’s parenting time request, the court “may consider” various
factors outlined in MCL 722.27a(6):

          (a) The existence of any special circumstances or needs of the child.

                                              ***

          (c) The reasonable likelihood of abuse or neglect of the child during parenting
       time.

          (d) The reasonable likelihood of abuse of a parent resulting from the exercise
       of parenting time.

          (e) The inconvenience to, and burdensome impact or effect on, the child of
       traveling for purposes of parenting time.

          (f) Whether a parent can reasonably be expected to exercise parenting time in
       accordance with the court order.

          (g) Whether a parent has frequently failed to exercise reasonable parenting
       time.

          (h) The threatened or actual detention of the child with the intent to retain or
       conceal the child from the other parent or from a third person who has legal
       custody. . . .

          (i) Any other relevant factors.



                                               -5-
The best-interest factors of the Child Custody Act are also relevant in rendering a parenting time
judgment. Shade, 291 Mich. App. at 31. Although the best interests of the child are the
foundation for a parenting-time decision, the court need not consider each factor in MCL 722.23
before ruling. Rather, the court may limit its MCL 722.23 best interest review to “findings on
only the contested issues.” Shade, 291 Mich. App. at 31-32.1

       As quoted above, the circuit court did state certain circumstances that would be relevant
to a best-interests analysis and found these “warranted” a parenting-time modification.
Specifically, the court cited the daughter’s anxiety and need for counseling, “the inconvenience
and burden of the children of going back and forth to much,” and evidence that defendant’s
drinking may put the children at risk. Again, however, the circuit court failed to tie this
information to any of the best-interest factors of either MCL 722.27a or MCL 722.23.

        In completing its best-interest analysis, the circuit court should carefully consider
defendant-father’s contention that McRill found no evidence of alcoholism in his report. And
there is no evidence that defendant ever became intoxicated in the children’s presence. “This
leads to the inescapable conclusion that father lost almost half of his parenting time because the
children saw him drink, but not abuse, alcohol,” defendant argues. On the current record, this
statement holds water; it appears that the circuit court reduced defendant’s parenting time and



1
 Of likely relevance to this matter, MCL 722.23 describes as factors to be considered under a
best-interests analysis:
       (a) The love, affection, and other emotional ties existing between the parties
       involved and the child.

       (b) The capacity and disposition of the parties involved to give the child love,
       affection, and guidance and to continue the education and raising of the child in
       his or her religion or creed, if any.

                                               ***

       (d) The length of time the child has lived in a stable, satisfactory environment,
       and the desirability of maintaining continuity.

                                               ***

       (f) The moral fitness of the parties involved.

       (g) The mental and physical health of the parties involved.

       (h) The home, school, and community record of the child.

       (i) The reasonable preference of the child, if the court considers the child to be of
       sufficient age to express preference . . . .


                                                -6-
imposed stringent limitations on his conduct during parenting time based on defendant’s legal
conduct. Conduct that has no impact on the parent-child relationship or a parent’s ability to
exercise appropriate judgment generally lacks relevance to a parenting-time decision.
Nevertheless, alcohol use causing any impairment that carries over into parenting time is subject
to restriction to serve the children’s best interests. The circuit court is in the best position to
judge the credibility of the witnesses and we therefore decline to invalidate its current
assessment. See Fletcher v Fletcher, 447 Mich. 871, 889-890; 526 NW2d 889 (1994). However,
if evidence that defendant’s alcohol use affects the children remains thin or nonexistant at the
continued hearing, the circuit court should reconsider its order in this regard.

        In relation to all issues on remand, we note that “the trial court ‘should consider up-to-
date information’ and ‘any other changes in circumstances arising since the trial court’s original
custody order.’ ” Kessler v Kessler, 295 Mich. App. 54, 62-63; 811 NW2d 39 (2011), quoting
Fletcher, 447 Mich. at 889. The best interests of a child are always evolving and cannot be
considered as if suspended at the time of the last hearing.

        We remand for further proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                            /s/ Michael J. Talbot
                                                            /s/ William B. Murphy
                                                            /s/ Elizabeth L. Gleicher




                                                -7-